DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 8 recites one or more computer storage media that is not limited to just statutory subject matter as outlined in the Specification; therefore, the claimed invention is directed to non-statutory subject matter.  Examiner suggests inserting "non-transitory" prior to one or more computer storage media to exclude any non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8, 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ativanichayaphong et al. (hereinafter Ativanichayaphong) US 2008/0255851 A1.
Regarding claim 1:  Ativanichayaphong discloses receiving, by a web browser (Fig. 1, distributed multimodal browser 196) operating on a user device (Fig. 1, multimodal devices 152) associated with a user (Fig. 1, user 128), a request to access a web page or web application (Fig. 1, voice prompts and responses 314); rendering (Multimodal browsers typically render web pages written in XHTML+Voice (`X+V`). X+V provides a markup language that enables users to interact with an multimodal application often running on a server through spoken dialog in addition to traditional means of input such as keyboard strokes and mouse pointer action., par. 6), by the web browser (Fig. 1, distributed multimodal browser 196), the web page or web application in response to the receiving of the request to access the web page or web application (Speech-enabled content navigation and control of a distributed multimodal browser (196) in this example is implemented with a multimodal application (195) operating on a multimodal device (152). The multimodal application (195) of FIG. 1 is composed of at least one X+V page (124) that specifies instructions for rendering content to a user through various modes of user interaction. The multimodal device (152) supports multiple modes of interaction including a voice mode and one or more non-voice modes of user interaction with the multimodal application (195). The voice mode is represented here with audio output of voice prompts and responses (314) from the multimodal devices and audio input of speech for recognition (315) from a user (128)., par. 19); receiving, by the web browser and not by the web page or the web application, an indication of a voice command (The distributed multimodal browser (196) in the example of FIG. 1 is improved for speech-enabled content navigation and control according to embodiments of the present invention. The distributed multimodal browser (196) of FIG. 1 provides speech-enabled content navigation and control according to embodiments of the present invention as follows: The graphical user agent (102) transmits a link message to the voice user 
Regarding claim 3:  Ativanichayaphong satisfies all the elements of claim 1.  Ativanichayaphong further discloses wherein the causing, at least in part the voice command to be executed does not require an installation or download of a particular application (The distributed multimodal browser (196) in the example of FIG. 1 is a set of software modules that together provide an execution environment for the multimodal application (195)., par. 20) to the user device (Fig. 1, multimodal devices 152).
Regarding claim 4:  Ativanichayaphong satisfies all the elements of claim 1.  Ativanichayaphong further discloses further comprising enabling the voice command to be encoded into any standard of a plurality of standards for encoding the voice command (Each of the example multimodal devices (152) in the system of FIG. 1 includes a microphone, an audio amplifier, a digital-to-analog converter, and a multimodal application capable of accepting from a user (128) speech for recognition (315), digitizing the speech, and providing the digitized speech to a speech engine for recognition. The speech may be digitized according to industry standard codecs, including but not limited to those used for Distributed Speech Recognition as such. Methods for `COding/DECoding` speech are referred to as `codecs.` The European Telecommunications Standards Institute (`ETSI`) provides several codecs for encoding speech for use in DSR, including, for example, the ETSI ES 201 108 DSR Front-end Codec, the ETSI ES 202 050 Advanced DSR Front-end Codec, the ETSI ES 202 211 Extended DSR Front-end Codec, and the ETSI ES 202 212 Extended Advanced DSR Front-end Codec. In standards such as RFC3557 entitled [0037] RTP Payload Format for European Telecommunications Standards Institute (ETSI) European Standard ES 201 108 Distributed Speech Recognition Encoding and 
Regarding claim 7:  Ativanichayaphong satisfies all the elements of claim 1.  Ativanichayaphong further discloses wherein the causing, at least in part the voice command to be executed does not require a specific operating system, device, or browser (The distributed multimodal browser (196) in the example of FIG. 1 is a set of software modules that together provide an execution environment for the multimodal application (195). The distributed multimodal browser (196) of FIG. 1 includes a graphical user agent (102) that provides functionality for interaction between the user (128) and the multimodal application (195) through a visual mode. The distributed multimodal browser (196) of FIG. 1 also includes a voice user 
Regarding claim 8:  Ativanichayaphong discloses receiving, by a client application (Fig. 1, distributed multimodal browser 196), a request (Fig. 1, voice prompts and responses 314) from a user device (Fig. 1, multimodal devices 152) to access a web application (Fig. 1, multimodal application 195) or a web page, the user device (Fig. 1, multimodal devices 152) is associated with a user (Fig. 1, user 128); causing, by the client application (Fig. 1, distributed multimodal browser 196), the web application or the web page to be rendered (Multimodal browsers typically render web pages written in XHTML+Voice (`X+V`). X+V provides a markup language that enables users to interact with an multimodal application often running on a server through spoken dialog in addition to traditional means of input such as keyboard strokes and mouse pointer action., par. 6) in response to the receiving of the request (Fig. 1, voice prompts and responses 314) from a user device (Fig. 1, multimodal devices 152) to access the web application (Fig. 1, multimodal application 195) or the web page; subsequent to the rendering (Multimodal browsers typically render web pages written in XHTML+Voice (`X+V`). X+V provides a markup language that enables users to interact with an multimodal application often running on a server through spoken dialog in addition to traditional means of input such as keyboard strokes and mouse pointer action., par. 6), detecting, by the client application (Fig. 1, 
Regarding claim 10:  Ativanichayaphong satisfies all the elements of claim 8.  Ativanichayaphong further discloses wherein the causing, at least in part the voice command to be executed does not require an installation or download of a particular application to the user device (The distributed multimodal browser (196) in the example of FIG. 1 is a set of software modules that together provide an execution environment for the multimodal application (195)., par. 20) to the user device (Fig. 1, multimodal devices 152).
Regarding claim 11:  Ativanichayaphong satisfies all the elements of claim 8.  Ativanichayaphong further discloses the method further comprising enabling the voice command to be encoded into any standard of a plurality of standards for encoding the voice command (Each of the example multimodal devices (152) in the system of FIG. 1 includes a microphone, an audio amplifier, a digital-to-analog converter, and a multimodal application capable of accepting from a user (128) speech for recognition (315), digitizing the speech, and providing the digitized speech to a speech engine for recognition. The speech may be digitized according to industry standard codecs, including but not limited to those used for Distributed Speech Recognition as such. Methods for `COding/DECoding` speech are referred to as `codecs.` The European Telecommunications Standards Institute (`ETSI`) provides several codecs for encoding speech for use in DSR, including, for example, the ETSI ES 201 108 DSR Front-end Codec, the ETSI ES 202 050 Advanced DSR Front-end Codec, the ETSI ES 202 211 Extended DSR Front-end Codec, and the ETSI ES 202 212 Extended Advanced DSR Front-end Codec. In standards such as RFC3557 entitled [0037] RTP Payload Format for European Telecommunications Standards Institute (ETSI) European Standard ES 201 108 Distributed Speech Recognition 
Regarding claim 14:  Ativanichayaphong satisfies all the elements of claim 8.  Ativanichayaphong further discloses wherein the causing, at least in part the voice command to be executed does not require a specific operating system, device, or browser (The distributed multimodal browser (196) in the example of FIG. 1 is a set of software modules that together provide an execution environment for the multimodal application (195). The distributed multimodal browser (196) of FIG. 1 includes a graphical user agent (102) that provides functionality for interaction between the user (128) and the multimodal application (195) through .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ativanichayaphong in view of Haviv et al. (hereinafter Haviv) (US 2018/0130464 A1).
Regarding claim 6:  Ativanichayaphong satisfies all the elements of claim 1.  Ativanichayaphong further discloses of the web application (Fig. 1, voice prompts and responses 314); rendering (Multimodal browsers typically render web pages written in XHTML+Voice (`X+V`). X+V provides a markup language that enables users to interact with an multimodal 
	Ativanichayaphong fails to specifically address further comprising changing an application page.
	Haviv discloses further comprising changing an application page (FIG. 3 is a block diagram illustrating architecture 300 of voice operations framework, according to one embodiment. Web application 302 is integrated with voice operations framework 304, to receive voice commands, and perform corresponding operations in the web application 302. When a request to launch voice command 306 is received from user 308, the web application 302 is enabled to receive voice commands. Alternatively, if the voice command is previously enabled, the voice operations framework 304 listens to voice commands instantly when the web application 302 is launched. For example, voice operations framework 304 may be in a programming language such as JavaScript.RTM.. JavaScript.RTM. is a cross-platform script library designed to simplify client side scripting. The web application 302 may use web documents or web pages that are in Java script and hypertext markup language (HTML). The web application 302 may be rendered and executed in a web browser. The web browser supports launching and executing JavaScript.RTM.. HTML document object model (DOM) defines the HTML elements in the web pages as objects, methods to access the objects and events for the objects. With the HTML DOM, JavaScript.RTM. can access and change the elements of the web documents or web pages in the web application 302., par. 17).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising changing an application page in order to change the elements of web pages in the web application as taught by Haviv (par. 17).
Regarding claim 13:  Ativanichayaphong satisfies all the elements of claim 8.  Ativanichayaphong further discloses the method further comprising causing the web application (Fig. 1, voice prompts and responses 314); based on the executing of the voice command (The distributed multimodal browser (196) in the example of FIG. 1 is a set of software modules that together provide an execution environment for the multimodal application (195). The distributed multimodal browser (196) of FIG. 1 includes a graphical user agent (102) that provides functionality for interaction between the user (128) and the multimodal application (195) through a visual mode. The distributed multimodal browser (196) of FIG. 1 also includes a voice user agent (103) that provides functionality for interaction between the user (128), the multimodal application (195), and the graphical user agent (102) through a voice mode. In the example of FIG. 1, the graphical user agent (102) operates on the multimodal device (152), and the voice user agent (103) operates on a voice server (151). Although the user agents operate on separate computers, the graphical agent (102) is operatively coupled to the voice user agent (103). The operative coupling may be implemented with an application programming interface (`API`), a voice service module, or a VoIP connection as explained more detail below., par. 20).
	Ativanichayaphong fails to specifically address to change functionality.
	Haviv discloses to change functionality (FIG. 3 is a block diagram illustrating architecture 300 of voice operations framework, according to one embodiment. Web application 302 is integrated with voice operations framework 304, to receive voice commands, and perform corresponding operations in the web application 302. When a request to launch voice command 306 is received from user 308, the web application 302 is enabled to receive voice commands. Alternatively, if the voice command is previously enabled, the voice operations framework 304 listens to voice commands instantly when the web application 302 is launched. For example, 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include to change functionality in order to change the elements of web pages in the web application as taught by Haviv (par. 17).
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided the rejection under 35 USC 101 is overcome.
Reasons for Allowance
Claims 15-20 are allowed. 
The present invention is directed to executing voice commands of users via voice assistant functionality.  Each independent claim identifies the uniquely distinct features:



one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform a method, the method comprising:

receiving a request from a user device to access an application or a web page, the user device is associated with a user;

receiving a voice assistant runtime component associated with the application or web page, the voice assistant runtime component includes particular functionality to execute a voice command;

compiling or interpreting the voice assistant runtime component from a source code format to an intermediate code format that is binary;

in response to the compiling or interpreting of the voice assistant runtime component from the source code format to the intermediate code format, causing the application or web page to read the binary intermediate code; and

based at least in part on the causing of the application or web page to read the binary intermediate code, causing, at least in part, a voice command of a user to be executed.
The closest prior art, US 2008/0255851 A1 (“Ativanichayaphong”); US 2018/0130464 A1 (“Haviv”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664